The judge found that the defendant did not give or send his application for a speedy trial under G. L. c. 277, § 72A, to the Commissioner or any other member of the Department of Correction but instead mailed it to the clerk of the courts, where it was docketed and then lay dormant for more than six months. The district attorney was not informed of *871the application. In these circumstances there was no error in denying the defendant’s subsequent motion to dismiss the instant indictments. The statute charges the Commissioner with responsibility for notifying the appropriate district attorney of the pendency of the application and contemplates that the district attorney will undertake responsibility for speedy disposition of the case in accordance with the requirements of § 72A. This case is distinguished from Commonwealth v. Boyd, 367 Mass. 169, 177-179 (1975), and Commonwealth v. Alexander, 4 Mass. App. Ct. 212 (1976), S.C. 371 Mass. 726 (1977), in each of which the district attorney received prompt notice of the filing of the defendant’s demand.
Albert L. Hutton, Jr., for the defendant.
Robert W. Banks, Assistant District Attorney (Charles J. Hely, Assistant District Attorney, with him) for the Commonwealth.

Judgments affirmed.